F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JUL 27 2000
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                    No. 99-5175
                                                   (D.C. No. 97-CV-442-BU)
    DAVID WAYNE GRUBB,                                    (N.D. Okla.)

                Defendant-Appellant.


                            ORDER AND JUDGMENT            *




Before TACHA , PORFILIO , and EBEL , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

         Defendant David Wayne Grubb appeals from the district court’s denial of

his petition for habeas relief filed under 28 U.S.C. § 2255. He applies for the


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
required certificate of appealability.    See id. § 2253(c)(1). A certificate of

appealability may issue only if the applicant has made a substantial showing of

the denial of a constitutional right.    See id. § 2253(c)(2).

       At the time of the events complained of here, appellant had been living in a

room at a business, Transakool Transport Refrigeration. When police officers

searched for appellant in relation to another charge, they found a loaded

sawed-off shotgun in his room. Appellant was charged with possession of a

firearm after former conviction of a felony, in violation of 18 U.S.C. §§ 922(g)(1)

and 924(a)(2). He was convicted by a jury, and his conviction was affirmed on

appeal. See United States v. Grubb , No. 95-5103, 1996 WL 200326 (10th Cir.

Apr. 25, 1996). In this habeas petition, he raises numerous arguments, mostly

challenging his counsel’s failure to have the shotgun suppressed as evidence.

       We have reviewed appellant’s brief, the district court’s order, and the

record on appeal. The district court listed and thoroughly discussed each of

appellant’s issues. We are unpersuaded by appellant’s claims of error, and deny

his application for a certificate of appealability for substantially the same reasons

as those given by the district court to deny habeas relief.




                                             -2-
     Appellant’s application for a certificate of appealability is DENIED, and

the appeal is DISMISSED.



                                                  Entered for the Court



                                                  John C. Porfilio
                                                  Circuit Judge




                                       -3-